DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 has been considered by the examiner.
The information disclosure statement (IDS) submitted on 07/14/2020 has been partially considered by the examiner. The information disclosure statement filed 07/14/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The crossed out or ‘X’ out references have not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itou (JP58000604).
Regarding claims 1-21, Itou discloses all limitations, the structural limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures, the attached machine translation of Itou discloses fluid pressure operation of the actuator to move the piston position, and discloses fluid entering and exiting the opposing chambers on page 7 of the attached PDF JP58000604 of Itou. Under the broadest reasonable interpretation, the linkage mechanism is interpreted to be the weld seen in Fig. 2 that appears to couple ends of the piston rod to form a complete torus, note that the cutoffs of rod 13 is a drawing technique indicative that the entire part is not shown and is indicative that the structure continues. 

    PNG
    media_image1.png
    701
    1049
    media_image1.png
    Greyscale

Itou discloses:
1. (Currently Amended) A dual directional actuator comprising: a torus shaped cylinder configured to enable rotation of the dual directional actuator, the torus shaped cylinder having a first end and a second end, the first end including a first endcap and the second end including a second endcap; a piston configured to rotate from the first end of the torus shaped cylinder to the second end of the torus shaped cylinder, the piston

2. (Original) The dual directional actuator of claim 1, wherein the piston and the piston rod form a continuous uninterrupted torus (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).    

3. (Original) The dual directional actuator of claim 1, wherein the dual directional actuator comprises a hydraulic actuator for producing rotary motion (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).   

4. (Original) The dual directional actuator of claim 1, wherein the endcaps include a through-hole that matches a radius of the piston rod and is configured to receive the piston rod (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

5. (Original) The dual directional actuator of claim 1, wherein the torus shaped cylinder includes a first fluid port on the first end and a second fluid port on the second end (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).
  
6. (Original) The dual directional actuator of claim 5, wherein the first fluid port is in the first endcap and the second fluid port is in the second endcap (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

7. (Original) The dual directional actuator of claim 1, wherein the piston rod includes a first piston rod end and a second piston rod end, the first piston rod end being connected to the second piston rod end by a linkage mechanism (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

8. (Currently Amended) The dual directional actuator of claim 1, wherein the first

9. (Original) The dual directional actuator of claim 8, wherein the piston rod comprises a continuous toroidal piston rod extending from the piston extension chamber to the piston retraction chamber (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

10. (Original) The dual directional actuator of claim 9, wherein torus shaped cylinder has a matching tongue and groove with the first endcap and the second endcap, the matching tongue and groove being configured to keep the torus shaped cylinder in alignment with the first endcap and the second endcap (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

11. (Original) The dual directional actuator of claim 1, wherein the piston separates the torus shaped cylinder into a first chamber configured to fill the torus shaped cylinder with a fluid media and a second chamber configured to drain the fluid media from the torus shaped cylinder to thereby cause rotational motion (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

12. (Original) The dual directional actuator of claim 11, wherein the torus shaped cylinder includes a port for filling and draining each of the first chamber and the second chamber (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

13. (Original) The dual directional actuator of claim 1, wherein the piston rod includes a linkage mechanism configured to apply torque from the actuator (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  
14. (Original)The dual directional actuator of claim 1, further comprising a housing configured to retain the torus shaped cylinder inside the housing (the torus shaped cylinder is interpreted to be the space within the housing 8; alternatively the inner surface of the housing 8 forms the torus shaped cylinder).
15. (Original) The dual directional actuator of claim 14, wherein the housing couples the first endcap and the second endcap to the torus shaped cylinder (housing 8 couples the end caps 9 to the torus cylinder space; alternatively, the housing 8 couplers the end caps 9 to the torus shaped cylinder formed by the inner surface of the housing 8).

16. (Currently Amended) A dual directional actuator comprising: a toroidal cylinder and a piston comprising a piston extension chamber and a piston retraction chamber; and a piston rod coupled to the piston, the piston rod extending from the piston extension chamber to the piston retraction chamber, the piston and piston rod comprising a continuous uninterrupted torus (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

17. (Original) The dual directional actuator of claim 16, further comprising a torus shaped cylinder that includes the piston and piston rod (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

18. (Currently Amended) The dual directional actuator of claim 17, wherein an end cap is inserted onto the piston rod and coupled to the torus shaped cylinder, the endcap including a through-hole having a radius approximately a same size as a radius of the toroidal piston rod (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

19. (Original) The dual directional actuator of claim 17, wherein the torus shaped cylinder includes a first endcap and a second endcap (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

20. (Original) The dual directional actuator of claim 19, wherein the first endcap includes a first fluid port and the second endcap includes a second fluid port, the first fluid port and the second fluid port being configured to facilitate actuation of the dual directional actuator using fluid media (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).  

21. (New) The dual directional actuator of claim 16, wherein the piston has a diameter approximately a same size as an inside diameter of the cylinder and the piston rod has a diameter smaller than the piston (Itou discloses all limitations, the limitations are either annotated in annotated Itou Fig. 2’ or apparent from the Figures).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Myers (US 2657538), Mucon (FR1484368), Sande (GB 1490051) discloses a dual directional actuator including a full torus piston rod
Rumsey (US 3419114) discloses a cylinder 13 contained within a housing 5 that secures end caps 10, 17 onto the cylinder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        June 30, 2022